Citation Nr: 1002630	
Decision Date: 01/15/10    Archive Date: 01/22/10

DOCKET NO.  05-03 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for lumbosacral strain.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from July 1971 to 
January 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

In January 2007 and September 2009, the Board remanded the 
Veteran's claim for additional development.


FINDING OF FACT

The Veteran does not have lumbosacral strain that is 
attributable to his active military service; lumbosacral 
strain has not been caused or made worse by service-connected 
disability.


CONCLUSION OF LAW

The Veteran does not have lumbosacral strain that is the 
result of disease or injury incurred in or aggravated during 
active military service; lumbosacral strain is not the result 
of or proximately due to service-connected disability.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2009); 38 C.F.R. § 3.310 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to render a decision as to the claim on appeal has 
been accomplished.  Through a December 2003 notice letter, 
the RO notified the Veteran of the information and evidence 
needed to substantiate his claim.  By a May 2008 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claim was properly re-
adjudicated in March 2009 and October 2009, which followed 
the notice letters.  See Prickett v. Nicholson, 20 Vet. App. 
370, 376-77 (2006).

The Board also finds that the December 2003 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disability.  
Consequently, a remand of this issue for further notification 
of how to substantiate the claim is not necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issue on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Cleveland VA Medical Center (VAMC) as his medical treatment 
provider.  Available records from that facility were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in May 2005, September 2008, and September 2009 
the Veteran was afforded a VA examination, the report of 
which is of record.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the September 2009 VA opinions obtained in this 
case are sufficient as they are predicated on consideration 
of the private and VA medical records in the Veteran's claims 
file, as well as examination findings.  They consider the 
statements of the Veteran, and provide a rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Analysis

The Veteran contends that his lumbosacral strain is the 
result of his period of active military service.  
Specifically, at a September 2008 VA examination, he 
attributes his claimed disability to a strained back he 
experienced in service while loading and unloading bombs.  At 
the same examination, the examiner noted that the Veteran had 
strained his back during his post-service employment as well.  
Additionally, at a March 2006 hearing, the Veteran stated 
that his back pain is related to his service-connected knee 
disabilities.  Hearing Transcript at 10-11.  

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claim was 
pending before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

A review of the Veteran's STRs reveals treatment for back 
pain of undiagnosed etiology in April 1985; however, the 
Veteran's November 1970, July 1975, October 1980, May 1985, 
and January 1986 in-service examinations all indicate a 
normal spine and no note of a low back disability.

A review of the Veteran's post-service medical treatment 
records reveals a June 2004 medical treatment record from the 
Cleveland VAMC that indicates the Veteran's back had recently 
gone out on him.  Additionally, the medical history portion 
of the Veteran's records at the Cleveland VAMC indicates a 
history of low back pain, but no diagnosis is included.

In May 2005, the Veteran was afforded a VA examination in 
connection with this claim.  The examiner noted that the 
Veteran had tenderness in his back muscles.  An x-ray report 
reviewed at the examination indicated mild diffuse 
degenerative changes of the thoracic spine.  The examiner 
diagnosed low back strain.

In September 2008, the Veteran was again afforded a VA 
examination.  The examiner noted that the Veteran strained 
his back in service loading bombs and strained his back 
during his post-service employment.  At the examination, the 
Veteran complained of intermittent back pain that comes and 
goes and is aggravated by use.  An x-ray report reviewed at 
the examination indicated normal results.  The examiner 
diagnosed the Veteran with lumbar spine strain and opined 
that, "[i]t is not likely his current symptoms are related 
to his strain in the service but rather a natural-occurring 
phenomenon."  In its September 2009 remand, the Board noted 
that, "[i]t [wa]s difficult to understand exactly what the 
examiner meant by this.  While current symptoms may not be 
related to the strain in service, if the currently diagnosed 
strain is traceable to military service, whether due to a 
naturally occurring phenomenon or not, a grant of service 
connection would be warranted."  Therefore, the Board 
remanded the case for further clarification.  The Board 
instructed that, "[t]he examiner should indicate whether it 
is at least as likely as not . . . that any back disability 
is:  (1) traceable to the Veteran's period of active military 
service; (2) caused by a service-connected disability, such 
as knee disabilities; or (3) made chronically worse by such 
service-connected disability."

In September 2009, the Veteran was afforded a VA examination 
pursuant to the Board's September 2009 remand instructions.  
The examiner reviewed the claims file and examined the 
Veteran.  The examiner noted that the Veteran strained his 
back in service loading bombs and that the use of a cane to 
ambulate worsens the Veteran's back pain.  At the 
examination, the Veteran complained of persistent soreness in 
his back.  An x-ray report reviewed at the examination 
indicated normal results.  The examiner diagnosed the Veteran 
with lumbar spine strain.  In response to the questions posed 
by the Board in the September 2009 remand, the examiner 
stated that, "[i]t is not likely his current symptoms are 
related to strain in service."  Additionally, the examiner 
concluded that the Veteran's service-connected knee 
disabilities are "such a remote injury, any aggravation from 
his knees is purely speculative."  Therefore, the examiner 
did not attribute the Veteran's lumbosacral strain to either 
his period of active military service or to a service-
connected disability.

Without competent medical evidence attributing the Veteran's 
lumbosacral strain to his active military service or to a 
service-connected disability, service connection is not 
warranted.  See 38 C.F.R. § 3.304.

The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000); Shaw v. Principi, 3 Vet. App. 365 (1992).  
In this case, the first evidence of the Veteran's lumbosacral 
strain is in June 2004-almost 19 years after his in-service 
treatment for back pain.  Additionally, the June 2004 
treatment was attributed to a more recent back injury.  Here, 
the VA examiner's opinion is probative and he provided a 
persuasive opinion wherein he did not relate the Veteran's 
lumbosacral strain to his active military service or to a 
service-connected disability.  Such an opinion is consistent 
with the record.  Without competent medical evidence 
attributing the current disability to active military service 
or to a service-connected disability, service connection is 
not warranted.  See 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.310.

While the Board does not doubt the sincerity of the Veteran's 
belief that his lumbosacral strain is related to his period 
of active military service, as a layperson, without the 
appropriate medical training or expertise, he is not 
competent to provide a probative opinion on a medical matter 
such as the diagnosis or etiology of a current disability.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  The 
VA examiner took into account the Veteran's complaints and 
contentions and arrived at medical conclusions contrary to 
the Veteran's contentions.  The Board relies on the 
examiner's opinions as they are based on a review of the 
evidence and the Veteran's assertions, and because of the 
examiner's expertise.

For the foregoing reasons, the Board finds that the claim of 
service connection for lumbosacral strain must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine; however, 
because the preponderance of the evidence is against the 
Veteran's claim of service connection, that doctrine is not 
applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001). 


ORDER

Service connection for lumbosacral strain is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


